 ATLANTIC LIMOUSINE, INC. 257Atlantic Limousine, Inc. and Teamsters Union No. 331 Affiliated with International Brotherhood of Teamsters, AFLŒCIO. Cases 4ŒCAŒ21505, 4ŒCAŒ21552, 4ŒCAŒ21697, and 4ŒCAŒ21740 April 30, 1999 SUPPLEMENTAL DECISION AND ORDER BY MEMBERS FOX, LIEBMAN, AND HURTGEN On February 26, 1998, Administrative Law Judge Richard H. Beddow Jr. issued the attached supplemental decision.  The Respondent filed exceptions and a sup-porting brief.1  The Acting General Counsel filed a cross-exception and supporting brief, and an answering brief to the Respondent™s exceptions.  The Respondent filed a reply brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the judge™s supplemental decision and the record in light of the exceptions, cross-exception, and briefs and has decided to affirm the judge™s rulings, findings,2 and conclusions and to adopt the recommended Order as modified and set forth in full below. 1. The Respondent has excepted to the judge™s ap-proval of the backpay specification as applied to claimant Louis Babich.  Specifically, the Respondent contends that the judge erroneously found that Babich had no in-terim earnings for the first quarter of 1993, despite his admission that during that period he leased a taxi and presumably should have had some interim earnings from self-employment.  The Respondent also argues that there is no explanation for the significant dropoff in Babich™s earnings from self-employment in the first quarter of 1994.  We find no merit in these arguments.   The Respondent bears the burden of establishing af-firmative defenses that would mitigate its backpay liabil-ity; such defenses include establishing interim earnings to be deducted from backpay and demonstrating that Babich willfully concealed interim earnings.3  All the Respondent has done, however, is suggest that Babich might have concealed such earnings.  Other plausible explanations exist for the interim earnings figures claimed in the backpay specification.  Thus, Babich may have paid more to lease the taxi than he received in fares during the first quarter of the backpay period, and there-fore would have had no interim earnings for that period.  And, as the General Counsel notes, Babich bought a car for use in his business in late 1993;  the payments on the car may account for much of the reduction in his interim earnings for the first quarter of 1994.  Finally, the Re-spondent has not shown either what it contends the cor-rect figures should be4 or that Babich deliberately at-tempted to deceive the Board.5                                                                                                                      1 The Respondent has requested oral argument.  The request is de-nied as the record, exceptions, and briefs adequately present the issues and the positions of the parties 2 The Respondent has excepted to some of the judge™s credibility findings.  The Board™s established policy is not to overrule an adminis-trative law judge™s credibility resolutions unless the clear preponder-ance of all the relevant evidence convinces us that they are incorrect.  Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).  We have carefully examined the record and find no basis for reversing the findings. 3 Paper Moon Milano, 318 NLRB 962, 963 (1995).  When ambigui-ties or uncertainties exist, doubts should be resolved in favor of the wronged party rather than the wrongdoer.  Id. 2. The judge found, and we agree, that Victor Jenkins™ lack of interim earnings for the backpay period of May 31, 1993, through January 17, 1994, was not indicative of an unreasonable search for employment related to his care for his mother who was suffering the effects of strokes.  The judge noted that Jenkins searched for work by such means as newspaper ads, walking into busi-nesses to apply for work, networking, sending out re-sumes, and applying at competitors™ limousine services.  He also noted that, although Jenkins said it would have been ﬁreal difficultﬂ to both care for his mother and work, he was nevertheless available for work ﬁmostly at night.ﬂ  The judge found that when Jenkins found full-time employment in January 1994, he was able to make other arrangements for his mother™s care.  He concluded that Jenkins was, therefore, available for work during the backpay period and that he did not willfully incur loss of income. Our dissenting colleague asserts that Jenkins™ own tes-timony undermines the judge™s finding.  He points to Jenkins™ testimony that he sought work for a period of 3 weeks (during the 7 months of unemployment) and that he was available mostly at night after his mother came to live with him.  This testimony was elicited on cross-examination.  However, on redirect examination, when Jenkins was asked if he searched for work beyond the first 3 weeks of his 7 months of unemployment, Jenkins answered:  ﬁOh, yes, yes.  Absolutely.  Mostly what I did then, because I was taking care of my mother, I did it by way of letter.ﬂ (Tr. 48:14Œ19.)  When Jenkins™ testimony is reviewed as a whole, we find that the statement that he sought work for 3 weeks alone does not give the com-plete picture and does not undermine the judge™s conclu-sion that Jenkins made a good-faith effort to find work.   As to Jenkins™ testimony concerning his availability mostly at night, the judge took this into account and found that it was not indicative of an unreasonable search for employment.  The judge reasoned that, because Jen-kins was able to make other arrangements for his mother™s care when his search for employment was suc-cessful in January 1994, he was available for work dur-ing the backpay period.  We agree with the judge™s rea-soning, particularly in light of the Respondent™s failure to  4 The Respondent, not the General Counsel, has the burden to prove interim earnings.  Iron Workers Local 373 (Building Contractors),  295 NLRB 648, 655 (1989). 5 See Paper Moon Milano, supra, 318 NLRB at 965. 328 NLRB No. 33  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 258show that Jenkins turned down job possibilities or failed 
to apply for available positions because they were day 
work.  As we observed earlier, the Respondent bears the 
burden of establishing affirmative defenses that would 
mitigate its backpay liability.  This includes the burden 
of establishing willful loss of earnings.
6 3. The judge found that an admission of underreporting 
tips to the Internal Revenue Service (IRS) does not pre-

clude such tips from being considered and included in a 
backpay award.  He awarded the tip-income amount set 
out in the backpay specification and recommended that a 
copy of the Supplemental Decision be furnished to the 
IRS.  We agree with the judge™s analysis of this issue 
which accords with Boar
d precedent.  In 
Hacienda Hotel & Casino,
 279 NLRB 601 (1986), the Board found that 
to compute a discriminatee™s backpay on the basis of 
income reported to the IRS 
would frustrate the purpose 
of the Act by allowing the Respondent as wrongdoer to 
benefit from the discrimina
tee™s failure to accurately 
report tip income to the IRS.  The Board noted that the 

issue of the discriminatee™s accuracy in completing in-
come tax returns is a matter of public record and best left 
to the IRS which will be furnished with a copy of the 
Board™s decision.  Unlike ou
r dissenting colleague, we 
adhere to this precedent.   
Our dissenting colleague finds fault with the judge™s 
calculations, even assuming the employees are entitled to 

claim tip income.  He believes that the judge should have 
explained why he accepted the backpay specification 
amount.  We find the judge gave an adequate explanation 
of his determination.   
The judge found that the Respondent offered an esti-
mate of tips at least half of that suggested in the specifi-
cations but did not explain how it calculated these 
amounts.  Thus, he found that the Respondent failed to 
offer convincing evidence that tip earnings were lower 
than those included in the backpay specification.  The 
judge noted the employees™ testimony of tip amounts 

higher than those set forth 
in the backpay specification, 
but found that the compliance figures were not unreason-
able or inaccurate. 
The judge™s reasoning accord
s with precedent.  The 
Board requires only that the amount alleged in a backpay 
specification be a reasonable approximation.
7  The com-
pliance figures here fall within the middle range of the 
tip income claimed by the discriminatees in their testi-
mony.  In these circumstances
, the judge™s finding that 
the backpay specification figures were not unreasonable 
or inaccurate is sound.   
4. The Acting General Counsel contends that the 
judge™s factual findings regarding discriminatee Glenn 

Gerrity™s backpay are correct 
but that the correct calcula-
tion of Gerrity™s backpay yields a figure of $1,107, plus 
                                                          
 6 318 NLRB at 963. 
7 Hacienda Hotel & Casino,
 supra, 279 NLRB at 603. 
interest rather than the judge™s figure of $1,139.68.  
Thus, the Acting General Counsel argues that using the 
multiplier of 1.8 weeks which represents Gerrity™s back-
pay period of March 10 to 22, 1993, yields the following 
totals: 
 1.8 wks x 37.93 reg hrs/week x $2.38/hr = 
 $162.49 reg wages 
1.8 wks x 9.4 o/t hrs/wk x $4.91 hr   =  83.08 o/t 

wages 
1.8 wks x $300 tips/wk                      =   540.00
 tips 
TOTAL DISCHARGE 
BACKPAY  $785.57 
REDUCTION IN HOURS BACKPAY
    
321.43 GRAND 
TOTAL             $1,107.00 
 We find merit in the Acting General Counsel™s cross-
exception and shall modify
 the judge™s recommended 
Order accordingly. ORDER The National Labor Relations Board orders that the 
Respondent, Atlantic Limousine, Inc., Atlantic City, 
New Jersey, its officers, agents, successors, and assigns, 
shall make whole the individuals named below, by pay-
ing them the amounts following their names, with inter-
est to be computed in the manner prescribed in 
New Ho-
rizons for the Retarded,
 283 NLRB 1173 (1987), minus 
tax withholdings required by Federal
8 and state laws: 
 Babich, Louis  $ 9,755.99 
Gerrity, Glenn     1,107.00 
Jenkins, Victor    22,507.74 
 Pizzutillo, Joseph        108.24 
Purcell, Henry    
17,296.73
 TOTAL    $50,775.70 
 MEMBER HURTGEN
, dissenting in part. 
I agree with the majority™s
 adoption of the judge™s 
findings in this case, except
 as to the amount of backpay 
awarded Victor Jenkins, and the amount of tip income 
awarded Victor Jenkins, Glen Gerrity, and Henry Purcell. 
Victor Jenkins was unlawfully discharged on May 31, 
1993, and declined a valid offer of reinstatement on 
January 17, 1994.  In the meantime, he had no interim 
earnings.  Although the judge found that Jenkins had 
made an adequate search 
for employment throughout the 
backpay period, Jenkins™ own testimony undermines this 
finding.  When asked the period for which he had sought 
work, Jenkins responded that it was about 3 weeks.  This 
would take his search for work only to the latter part of 
June 1993.  It was about that time that Jenkins™ mother 
                                                          
 8 In accordance with Hacienda Hotel & Casino,
 279 NLRB 601 fn. 4 
(1986), a copy of this Supplemental Decision and Order shall be fur-
nished to the Internal Revenue Service. 
 ATLANTIC LIMOUSINE, INC. 259came to live with him, sufferi
ng from the effects of sev-
eral strokes.  Thereafter th
roughout the second half of 
1993, much of Jenkins™ time was devoted to caring for 
his mother.  According to his own testimony, this limited 
his availability for working, and his looking for work, to 
ﬁmostly at nightﬂ times. 
The majority notes that, as
 of January 17, 1994, Jen-
kins was able to secure other arrangements for his 

mother™s care.  He was therefore able to obtain employ-
ment as of that time.  However, the period in dispute 
herein is the period 
prior
 to January 17.  Thus, Jenkins™ 
success in obtaining alternate care arrangements and a 

job on and after January 17 does not aid the majority™s 
case.  To the contrary, those facts support the proposition 
that, prior to January 17, Jenkins was unable to secure 
alternate care arrangements and was thus precluded from 
working during the day. 
In sum, Jenkins placed limitations on the times at 
which he would work and the times during which he 
would search for work.  Inas
much as his prior employ-
ment was during the day, he was not privileged to seek 
only night work.  The fact that he had a personal reason 
for imposing that limitation on himself is not a basis for 
making Respondent pay for the consequences of that 

limitation.  In light of the above, I would not order back-
pay for the last half of 1993. 
Contrary to the judge and the majority, I would also 
not award to Jenkins, Purcell, and Gerrity the tip-income 

amount set out in the backpay specification.  The judge 
found that the discriminatees, while employed by Re-
spondent, failed to report the amount of tip income on 
their Internal Revenue Service tax returns.  He went on, 
however, to state that ﬁif the credible
 evidence otherwise 
establishes that the discriminatees received tips in excess 

of those reported to the IRS,ﬂ then the backpay will in-
clude such tips.   
I would not permit the employees to now claim that 
they earned tip income.  The Board, in fashioning reme-

dies, must take cognizance of other Federal laws.
1  If 
employees fail to report tip income to the IRS, I would 
not now permit them to claim that income simply be-

cause it becomes beneficial for them to do so. 
Further, even assuming that
 the employees are now en-
titled to claim tip income, the judge™s calculations are in 
error.  The Respondent assert
ed that the tip income was 
about one-half of what the backpay specification alleged.  

On the other hand, the employees testified that their tips 
were considerably in excess of the amounts alleged in the 
specification.  The judge di
d not specifically discredit 
either claim.  Instead, he 
simply awarded the specifica-
tion amount.  I believe that the judge should have ex-
plained his rejection of the figures set forth by the Re-
                                                          
 1 Southern Steamship v. NLRB,
 316 U.S. 31 (1942).  See also dissent 
in Hacienda Hotel & Casino,
 279 NLRB 601 fn. 4 (1986). 
spondent and the employees, and should have explained 
why he accepted the specification amount. 
My colleagues seek to supply
 a rational that the judge 
failed to give. I think that the trier of fact should explain 
his decision, and the Board sh
ould then review that ex-
planation. In any event, the explanation does not with-
stand scruitiny.  My colleagues say only that the chosen 
figure is ﬁwithin the middle range of the tip income 
claimed by the discriminatees.ﬂ  If the problem were a 
disparity among employee claims, I might agree that 
choosing a middle range among these claims would be 
reasonable. However, the pr
oblem here is a disparity 
between employee claims a
nd Respondent claims. That 
disparity is not resolved. 
 Margaret McGovern, Esq.,
 for the General Counsel. 
Michael E. Heston and Angelo J. Genova, Esqs., of Livingston, 
New Jersey, for the Respondent. 
SUPPLEMENTAL DECISION 
I.  STATEMENT OF THE CASE
 RICHARD H. B
EDDOW
, JR., Administrative Law Judge.  This mat-ter was heard in Philadelphia, Penns
ylvania, on October 16, 1997.  
The parties agreed to terms for the closing of the record without the 
necessity of obtaining testimony 
from discriminatee Glen Gerrity, 
who was unavailable at the time of the hearing, and the record in the 
proceeding subsequently was closed by Order dated December 3, 
1997.  On January 16, 1995, both the General Counsel and Respon-
dent filed briefs and by letter dated January 29 the General Counsel 
noted that discriminatee Glen Gerrity had five heart attacks by 
March 19, 1993, and stipulated that
 the backpay period for Gerrity 
should be cut off March 22, 1993, 3 days after the last onset of that 
illness.   
This proceeding is based upon b
ackpay specification dated May 
28, 1997, enforcing the backpay provisions of the Board™s Decision 
and Order dated March 24, 1995,
 316 NLRB 822, which requires 
the Respondent to make whole disc
riminatees Louis Babich, Victor 
Jenkins, and Glen Gerrity, Joseph Pizzutillo and Henry Purcell for 
their loss of earnings and bene
fits resulting from Respondent™s un-
fair labor practices in violation 
of Section 8(a)(1) and (3) of the 
National Labor Relati
ons Act (the Act). 
Upon review of the backpay specification, the Respondent™s an-
swer, the evidence stipulated to or presented at the hearing and the 
respective briefs, it appears that the primary issues are whether dis-
criminatees Babich, Jenkins, and Purcell were available for work or 
failed to mitigate damages by not making an adequate search for 
work and whether the tip calculati
ons for Jenkins and Purcell should 
be reduced. 
II.  FACTUAL BACKGROUND Respondent operates a limousine service in and around At-
lantic City, New Jersey.  Its 
clients include casinos (casino 
contracts provide the bulk of it
s revenues), other business en-
terprises, and individual casino 
patrons and the discriminatee were all employed as limousine 
drivers.  In the underlying un-
fair labor practice decision, the administrative law judge found 
that ﬁtips form an important part of a driver™s compensation 
since each driver™s base wage is only $2.38 an hour.ﬂ  Respon-
dent itself also acknowledged that 
tips are the mainstay  of the  
drivers™ earnings  and, in a  document it gave to its drivers dur-
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 260ing the union campaign it discussed what the Union was saying 
and stated:2    In our case, Local 331 keeps harping on the number $2.38, 

like that is all you make an hour.  You know that you make 
many times that if you factor in: 
 a.  your tips; 
b.  the money we pay if a trip is canceled; 
c.  the money you receive for waiting time; 
d.  the money you receive if the tip is too low or you 
receive no tip at all.  (No other company anywhere does 
this) h.  Gratuities that we insist
 be added to all casino con-
tracts for all employee and entertainer runs. 
 Tips are received when i
ndividual limousine patrons pay 
their fares directly to the driv
ers and generally tip in cash.  

Also, certain corporate and business clients have a contractual 
relationship with Respondent a
nd are billed for limousine ser-
vices with charges that include a preset gratuity for driver, 
which is distributed to the driver as a component of his next regular payroll check.  Discriminatee Jenkins testified that this 

type of preset, contractual tip received in a driver™s regular 
paycheck is known as a ﬁtip on the bill.ﬂ  Leon Geiger has been 
the Respondent™s general manager for 15 years and is familiar 
with the Employer™s payroll records and documentation con-
cerning wages and tips.  Since 1988, it has been the Respon-dent™s practice of the Employer 
to provide each driver a form 
entitled ﬁDrivers Pay Informationﬂ
 and to require the employee 
to sign the document acknowledging that the employee under-
stands the rates of pay, pay pr
actices and pay procedures for 
drivers.  This form advises employees that drivers are paid an 

hourly minimum wage rate with an additional one half of that 
hourly wage rate reported as in
come for tax purposes only.  
Thus the tip (a preselected value), is applied to the driver™s 
salary for wage and hour calcula
tions.  Employees receiving in 
excess of $2.38 per hour in tip income purportedly are required 
to report such excess income to the Employer to be reported for 
income tax purposes.  If an employee is tipped less than $2.38 
per hour the Employer has directed
 employees to report this to 
the Employer and the Employer will add the difference to their 

pay check in order that the Respondent may comply with fed-
eral tax requirements.  Employees complete time sheets indicat-
ing the trips driven and the hours worked and employees are 
directed to report cash tips received in excess of $2.38 per hour 
on the bottom of the timesheet.  Since 1992, it has been the Employer™s practice to ﬁrequireﬂ all employees to sign weekly 
tip declarations forms.  If a driver is assigned a run under a 
company or casino contract the built-in gratuity is given to the 
employee through his regular paycheck.  The Employer adds 
this built-in gratuity to the right hand column of the driver™s 
timesheet and drivers are advised never to report cash tips re-
ceived in excess of one half the minimum wage in the right 
hand column of the time sheet. 
 Those amounts assertedly are 
reported on the tip declaration report and signed weekly by 
drivers.  These tips are also included on the weekly payroll 
register and on the employer pay stubs. 
The employer provided payroll records for 1992 and 1993 to 
the Regional Office showing a wage
 rate for drivers consisting 
of $2.38 per hour in wages and $2.37 per hour in tips, plus                                                           
 2 In accordance with the General Counsel™s request, I take official 
notice of G.C. Exh. 20 and 11 from the underlying proceeding. 
higher earning rates for overtime hours.  The payroll records 

and the W-2s for those years also reflect tips paid them and 
reflected in the weekly tip declaration report.  If a driver dis-
agrees with the tip deduction form, they are instructed not to 
sign it and report the discrepancy to management so that it can 
be resolved by credit card and any additional tips declared by 
the employees to the Employer. 
Victor Jenkins began working for the Respondent in January 
1992 and he suffered an unlawful reduction in his hours be-
tween March 28 and April 25, 1
993.  The Respondent does not 
dispute the backpay claim for this period as set forth in the 
compliance specification.  Jenkins also was unlawfully dis-
charged on May 31, 1993, and he 
is entitled to backpay from 
that date until he declined a 
valid reinstatement offer on Janu-
ary 17, 1994.  The compliance specification cites weekly tip 
earnings of $360 for the period following discharge, while Re-spondent contends that 
the figure should be $158. 
Jenkins testified that, prior to his discharge, he worked 6 
days per week for Respondent and that he earned an average of 
$450 per week in cash tips.  In the underlying unfair labor prac-
tice proceeding (either during the investigation stage in 1993 or 
the 1994 trial),  Jenkins provided the Regional Office with a 
copy of a tip record from his last week of employment with 
Respondent, the week of May 17 to 23, 1993.  He testified in 
the compliance hearing that this document was completed on a 
daily basis over the course of that last week of work.  This 
document shows tip earnings for 
11 trips with individual cus-
tomers ranging from a low of $10 for a 13-mile trip to a high of 
$80 for a 160-mile trip, totaling $430 in cash tips for that 6-day 
workweek.  Jenkins testified that during the week prior to this 
discharge, Manager Carl Geiger asked him how much money 
he made per week and when Jenkins answered ﬁAbout $600.ﬂ  
Geiger said that it ﬁsounded about right.ﬂ  The report actually 
submitted to the Employer for that period indicated no cash tips 
and Jenkins did not submit his timesheet for that week.  Rather, 
the tip declaration sheet for that same week signed by Jenkins 

indicated a total of $130 in tips.   
Jenkins testified that he search
ed for work by various means, 
such as newspaper ads, walking into businesses to apply for 
work, and networking or asking people if they knew of any 
positions available.  He also sent out resumes and applied in 
person at several competitors™ limousine services, including 
Enchantment, and Jonathan™s Limousine Service, as well as at 
the Trump, Harrah, and Show
boat casinos.  Jenkins also 
searched for work in the field of human resources and visited 
human resources department at the casinos and elsewhere seek-
ing employment opportunities and/
or leads for jobs.  Jenkins 
testified that he expected to get another job as a limousine 
driver quickly and when he didn™t, thought that he might be 
ﬁblackballed.ﬂ  At the end of 
June after he became unemployed 
Jenkins™ mother, suffering the effects of strokes, came to stay 
with him.  He asserts that he 
continued to search for work and 
to be available for work while she was with him.  He also said 

it would have been ﬁreal difficultﬂ to do both but testified that 
he then was available ﬁmostly at
 nightﬂ because of his mothers 
daytime care needs.  Jenkins thereafter found and accepted full-

time employment in mid-January 1994, while his mother was 
still in his home. 
Henry Purcell worked for the Respondent August 1992 to 
April 1993.  The compliance specification sets forth a backpay 
period for Purcell between his unlawful discharge on April 23, 
1993, and January 17, 1994, when he
 declined rein
statement.   ATLANTIC LIMOUSINE, INC. 261Respondent does not contest these dates but contends that Pur-cell made an inadequate search for interim work and it also contends that the tips set forth in the specification should be reduced. The compliance specification assert that Purcell is entitled to $325 per week in tip earnings for the backpay period.  Purcell testified that he normally earned from $50 to $80 a day in tips, primarily in cash, which he concededly did not report to the Internal Revenue Service.  Respondent™s Answer contends that Purcell should receive $115 in tips based on his tax records. Purcell testified that he began to search for work ﬁsoon afterﬂ his late April discharge by responding to newspaper ads and making personal visits to apply for work, mainly as a driver.  He also signed up for training at the unemployment offices and was always available for his regular work (he had one short-term job during the summer of 1993).  Purcell testified that he kept calling back to named casinos on a regular basis looking for work as a driver.  He applied at the Tropicana and checked back  every week until he was eventually hired in 1994 and where he was still employed at the time of the hearing. The compliance specification alleges that Louis Babich is entitled to backpay for the period February 26, 1993, to January 17, 1994.  Babich testified that upon his termination, he started to drive a taxi in Atlantic City, New Jersey, and did not apply for work with any other employer.  He further testified that he started his own business in April or May 1993. The specification shows that Babich has interim earnings to-taling $8,927.29, which diminishs the gross backpay owed by Respondent by nearly half.  The spread of the interim earnings over the backpay period indicates that his earnings increased over time and there is no backpay claim for the fourth quarter of 1993 (and there is no ﬁtipﬂ issue regarding Babich). The unfair labor practice decision found that Glen Gerrity™s hours were unlawfully reduce for the two weeks ending Febru-ary 28 and March 7, 1993 and that he was unlawfully dis-charged on March 7.  The specifications asset a backpay period continuing until April 25, 1993, and tips at $300 per week, however, the Respondent claims that the correct tip amount is $126 per week.  As noted above, because of Gerrity™s heart condition the General Counsel now stipulates a cutoff date of March 22, 3 days after he was incapacitated.  It otherwise is show that Gerrity usually required working 50 to 60 hours per week and that he worked for the Respondent much of 1992.  His 1992 Federal tax return indicates Gerrity earned a total of $18,773 in wages: including $3295 in unemployment benefits. III.  DISCUSSION It is well established that the only burden on the General Counsel in a backpay proceeding is to show the gross amount of backpay due, and that the finding of an unfair labor practice presumes that some backpay is owed, see Hacienda Hotel & Casino, 279 NLRB 601 (1986).           Here, the Respondent does not challenge the backpay com-putation except to the extent the specifications list asserted additional tip income for Gerrity, Jenkins, and Purcell, how-ever, it otherwise questions their availability for work or rea-sonable efforts to find work. As stated by the Board in Fabi Fashions, 291 NLRB 586 (1988): A discriminatee is required to make a reasonable search for work in order to mitigate loss of income and the amount of backpay.  Lizdale Knitting Mills, 232 NLRB 592, 599 (1977).  The Board and the courts hold however, that in seeking to miti-gate loss of income a backpay claimant is ﬁheld . . . only to reasonable exertions in this regard, not the highest standard of diligence. . . . The principle of mitigation of damages does not require success, it only requires an honest good faith ef-fort. . . .ﬂ  NLRB v. Arduini Mfg. Co., 394 F.2d 420, 422Œ423 (1st Cir. 1968); NLRB v. Madison Courier, 472 F.2d 1307 (D.C. Cir. 1972).  The Board and the courts also hold that the burden of proof is on the employer to show that the employee claimant failed to make such reasonable search.  NLRB v. Mid-west Hanger Co., 550 F.2d 1101 (8th Cir. 1977), or that he willfully incurred loss of income or was otherwise unavailable for work during the backpay period.  NLRB v. Pugh & Barr, Inc., 231 F.2d 588 (4th Cir. 1956); NLRB v. Miami Coca Cola Bottling Co., 360 F.2d 569 (5th Cir. 1966).  Moreover, in ap-plying these standards, all doubts should be resolved in favor of the claimant rather than the respondent wrongdoer.  United Aircraft Corp., 204 NLRB 1068 (1973).  What constitutes a good-faith search for work depends on the facts of each case In this regard the Board that in broad terms a good faith effort requires conduct consistent with an inclina-tion to work and to be self supporting and that such inclina-tion is best evidenced not by a purely mechanical examination of the number or kind of applications for work which have been made, but rather by the sincerity and reasonableness of the efforts made by an individual in his circumstances to re-lieve his unemployment.  Circumstances include the eco-nomic climate in which the individual operates, his skill and qualifications, his age, and his personal limitations.  In Madison Courier, Inc., supra, the court also stated at 1318, that:  In order to be entitled to backpay, an employee must at least make ﬁreasonable efforts to find new employment which is substantially equivalent to the position [which he was dis-criminatorily deprived of] and is suitable to a person of his background and experience.  Here, discriminatee Babich obtained employment as a taxi driver, which is a substantially equivalent position to the posi-tion of limousine driver that he held with the Respondent.  The specifications for Babich, who was offered reinstatement on January 17, 1994, are as follows:           WKS/QTR. AVG. WKLY ERNGSGROSS BACKPAYINT. ERNGSNET BP IQ 93         4.6            $566.16           $2,604.34         $0.00       $2.604.34 2Q       13              566.16              7,360.08     !,353.00         6,007.08 3Q       13.2              566.16             7,473.31     7,085.60            387.71       1Q         2.2                 56.16             1,245.55        488.69            756.99 TOTAL           $9,755.99   DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262As can be seen above, the interim employment that Babich obtained did not immediately reach the level of earnings he enjoyed with the Respondent.  It is well established, however, that once a discriminatee has embarked on a legitimate course of interim employment, there is no duty to search for more lucrative interim employment, nor to engage in the most lucra-tive interim employment.  See F. E. Hazard, Ltd., 303 NLRB 839 (1991).  Otherwise, the earnings were almost equivalent by the last quarter of 1993, when his own business had become established.  Under these circumstances, I find that Babich™s interim employment as a tax driver did not constitute willful failure to mitigate his losses, and, I conclude that Respondent has failed to meet its burden to establish that did not make rea-sonable efforts to find substantially equivalent interim em-ployment. Discriminatee Gerrity suffered a fifth heart attack at some time on March 18, 1993 (a Thursday) and it was stipulated by the General Counsel that the backpay period should toll March 22, 1993, a Monday.  The pertinent specifications for Gerrity therefore would be as follows:             The reduced hours amounts are not contested and because Gerrity was incapacitated a week after he was terminated on Wednesday March 10, 1993, I find that he is entitled to 1-week pay calculated at the weekly figures provided for a total gross and net backpay of $1,139.68.  (Otherwise, I find that the tip claim of $300 is less than that asserted for Jenkins and Purcell and is reasonable, see the following discussion on the tip issue). The backpay specifications for Jenkins show no interim earnings and asserted tip at $360 a week.  Purcell™s specifica-tions show interim earnings only during the 3d quarter of 1993 ($2,200.65), and asserted tips at $325, a week. Admittedly, the discriminatees in this case did not report all of their tip earnings to the Internal Revenue Service, however, an admission of underreporting tips to the IRS does not pre-clude previously underreported tips from being considered and included in a backpay award.  Accordingly, if the credible evi-dence otherwise establishs that the discriminatees received tips in excess of those reported to the IRS, then the backpay will include such tips.  See Hacienda Hotel & Casino, 279 NLRB 601 (1986) and Original Oyster House, 281 NLRB 1153 (1986). Here, the record supports an inference that the employer util-ized a ﬁfictionﬂ that the employees accurately reported any tips received in excess of the preallocated amount designated by the Respondent.  This ﬁfictionﬂ allowed the employer to have a record for governmental reporting purposes that would show its reliance on a reportable amount that would limit its responsibil-ity for anacillany tax payments, while, at the same time, shift-ing the responsibility for the accurate reporting of additional tips to the drivers. As pointed out by the General Counsel, employers also are responsible for payroll taxes and therefore the lower the re-ported earnings, the lower the employer™s payroll tax liability.  Here, the Respondent™s witness acknowledged that there are various taxes to be paid by the Employer based on reported income.  Like employees, employers who fail to report their employees™ full earnings also can benefit from the underreport-ing and also have an incentive not to to disclose those earnings in full.  Here, I find that the Respondent had such an incentive and in fact actually acknowledged in its memo to drivers during the union campaign which stated that employees ﬁmake many timesﬂ their hourly wage when ﬁtipsﬂ (and other items), are factored in.  Accordingly, I find that both the employees and the Respondent had offsetting interest in underreporting actual tip income.                WKS./QTR. HOURS HRS./WKWAGE/HRBCKPY. TIPS/WK. TIPS GR BCKPY NET BPREDUCED HOURS 1Q 93  w/e 2/28      Reg.      1.68       $2.38       $4.00         $70.20       $120.31      $120.31       OT       9.40          4.91        46.11    W/e 3/7       Reg.      10.93          2.38        26.01          129.00          201.12        201.12         OT        9.40           4.91         46.11    DISCHARGE        1Qa 93       3.8 Reg.       37.93            2.28        343.04           300.00           818.25         818.25 38OT94049117521 The Board does not condone such conduct, however, any de-nial or reduction in actual backpay because of this could un-doubtedly frustrate the objections of the Act by undermining the deterrent effect fo the monetary burden imposed on wrong doer.  Thus, the lack of a full backpay remedy would make employees who make less than minimum wage plus substantial tip income susceptible targets for employers who are tempted to frustrate the employees™ exercise of their Section 7 rights, see Airport Park Hotel, 306 NLRB 857, 860 (1992).  Here, the Respondent offers an estimate of tips at least half of that sug-gested in the specifications but otherwise does not explain how they were calculated.  Otherwise, both Jenkins and Purcell testi-fied that their tips were higher ($450 a week and $50 to $80 a day, respectively), than reported. While the evidence is less than overwhelming, under these circumstances, I am not persuated that the compliances figures for weekly tips of $360 for Jenkins and $325 for Purcell are unreasonable or inaccurate.  This is especially true, inasmuch as the record otherwise shows that Jenkins was recognized by the Respondent as being in the top 5 percent of its highest paid drives.  The reported tips, relied upon by the Respondent, clearly are not an accurate reflection of the actual tip income received. Accordingly, I find the discriminatees™ testimony to be be-lievable and I conclude that the General Counsel has estab-lished a sound and reasonable basis for the figures set forth in the compliance specification and I also find that as Respondent has failed to offer convincing evidence that tip earnings were lower. Turning to the issue of the adequacy of the discriminatees™ search for interim employment, I find that Jenkins testified  ATLANTIC LIMOUSINE, INC. 263credibly that be began searching for work immediately after his 
termination in May by visitin
g places where he thought he 
might get hired, checking the ne
wspapers and ﬁnetworkingﬂ in 
order to find employment.  He 
specifically applied for driving 
positions at Enchantment Limous
ine, Jonathan™s Limousine, 
Trump Castle Casino, Harrah™s Ca
sino, and Show Boat Casino.  
He sent out letters and resumes, answered a number of em-

ployment ads, and also sought other employment in the human 
resources field. 
Jenkins had no interim earnings but I do not believe that his 
lack of success is indicative of a willful or unreasonable search 
for employment that was related to his concurrent utilization of 
his time while unemployed for the care of his mother.  Both 
Jenkins and Purcell were contemporaneously searching for 
driver positions, which, as no
ted above, are substantially equivalent and suitable positions, and Purcell also was unsuc-
cessful even in the absence of any tangential circumstance re-
garding his availability.  I otherwise find that Purcell did find 
and accept a short term job as a truckdriver (which is reflected 
in his interim earning under empl
oyment for Joule Technical 
Services), and I find that he ma
de a reasonable search for work, 
including work at the Tropicana, where he was eventually hired 
in early 1994 and where he is still employed.  While Jenkins 
efforts and availability may be 
less than impressive, his efforts 
were ultimately successful and, when he found full time em-

ployment in January 1994 after a little more than two full quar-
ters of unemployment, he was ab
le to make other arrangements 
for his mother™s care.  I therefore conclude that he was availa-
bale for work during the backpay period and that he made a 
good-faith effort and did not willfully incur loss of income. 
I otherwise find that the Respo
ndent has failed to meet its 
burden in this regard and I conc
lude that Jenkins and Purcell 
are entitled to receive the net backpay set forth in the specifica-
tions. The specifications for Pizzutillo
 are not disputed and, under these circumstances, I further co
ncluded that the gross backpay 
computations in the backpay specifications are the most accu-

rate possible estimates of ba
ckpay and that Respondent has 
failed to establish any reasonable alternative basis for a diminu-
tion of damages.  Accordingly, total backpay owed the dis-
criminatee by Respondent
, exclusive of intere
st, is as follows:  
Louis Babich - $9,755.99, Glen 
Gerrity - $1,139.68, Victor 
Jenkins - $22,507.74, Joseph Pizzutillo - $108.24, and Henry 
Purcell - $17,296.73. 
[Recommended Order omitted from publication.] 
  